Citation Nr: 1503359	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-08 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) due to sexual assault.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990, to December 1990.  

In June 2009, service connection was denied for PTSD with symptoms of psychotic episodes, thoughts, and nightmares.  The matter as listed on the title page is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA), that determined that new and material evidence was not submitted to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD due to sexual assault.  The scope of the Veteran's claim in 2009 for service connection for PTSD must include any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the claim on appeal is as now stated on the title page.  

A Travel Board hearing was held in April 2014 before the undersigned Veterans Law Judge (VLJ), sitting in St. Paul, Minnesota.  A copy of the transcript of that hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  

In the decision below, the Board reopens the Veteran's claim and remands the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD due to sexual assault.  The claim is addressed further in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.



FINDINGS OF FACT

1.  By rating decision of June 2009, the RO denied a claim of entitlement to service connection for PTSD with symptoms of psychotic episodes, thoughts, and nightmares.  The Veteran did not appeal the decision.  

2.  Evidence submitted since the June 2009 rating decision is both new and material and raises a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder, to include PTSD, or triggers the necessity for a VA examination.  


CONCLUSIONS OF LAW

1.  The RO's June 2009 decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  The evidence received since the RO's June 2009 determination is new and material, and the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD due to sexual assault, is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.159, 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran is seeking to reopen a previously denied service connection claim for an acquired psychiatric disorder, to include PTSD due to sexual assault.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening her service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The Veteran filed a claim for VA benefits in January 2009.  The June 2009 rating decision noted that the Veteran received a mental health evaluation during service due to multiple stressors.  No mental health disorder was found.  Post service records show that the Veteran has received psychotherapy for various mental health problems including PTSD and addictive disorders.  At a VA examination in April 2009, the Veteran discussed a history of inservice sexual assault.  The examiner was unable to provide a diagnosis of PTSD.  

In light of the above, the June 2009 rating decision denied entitlement to service connection for PTSD with symptoms of psychotic episodes, thoughts, and nightmares, and an RO letter dated the following month informed the Veteran of the decision and her appeal rights.  She did not appeal the decision.

The Veteran applied to reopen her claim in December 2010.  As noted earlier, the July 2011 rating decision denied a reopening of the claim.  

Analysis

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); but cf. Shade v. Shinseki, 24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4) (2014), claim should be reopened).  

Evidence added to the claims file since the June 2009 rating decision includes private and VA mental health treatment records and the Veteran's sworn testimony at the hearing.  

A private clinical nurse specialist provided a statement reporting that the Veteran was diagnosed with major depressive disorder, PTSD, and anxiety in 2010.  It was noted that the Veteran continued to struggle with trauma symptoms related to the inservice sexual assault.  Upon VA examination in April 2011, it was noted that her credibility was in question due to discrepancies regarding her history of abuse and mental health history.  The examiner found that her presentation was skewed by her history of chemical dependency issues.  Subsequently dated records include VA records showing history of major depressive disorder and PTSD.  

Added to the record in April 2012 were statements by A.S. and B.W. attesting to the difficulties that the Veteran has experienced as a result of the inservice sexual assault.  

VA records include a May 2013 field examination report and a December 2013 mental disorders examination which were conducted to determine if the Veteran was competent to handle her finances.  

In April 2014, the Veteran testified that she was now sober and that previous examinations by VA were inaccurate due to her polysubstance dependency.  She said that she would appear for a new examination and requested that she be evaluated by a female examiner.  

Added to the record in November 2014 was a private report as provided by a licensed psychologist.  The Veteran gave a history of preservice and inservice sexual abuse by others.  PTSD was diagnosed.  Psychosocial environmental stressors included family stress, serious health issues, and unemployment.  The examiner noted that the client presented in session with concerns for chronic patterns of engaging in harmful and dangerous interpersonal relationships due to past physical/sexual traumatic experiences.  

The Board finds that much of the evidence added to the record since June 2009 is in fact new and material.  Specifically, two statements were added to the record attesting to the fact that the Veteran related to them details regarding her inservice sexual assault.  They also attested to the difficulties she experienced afterwards.  Also new and material is the Veteran's testimony in support of her claim, acknowledging that her chemical dependency clouded her previous VA examinations.  Also, of record is a diagnosis of PTSD in 2014, although it is not clear as to whether this diagnosis resulted from the alleged inservice assault.  At any rate, this evidence is considered new and material.  The claim is reopened.  See 38 C.F.R. § 3.304(f) (2014).  

In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  Assuming its credibility, the Board finds the new evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD due to sexual assault, is reopened.  38 C.F.R. § 3.156(a) (2014).  

Although the claim is reopened, the Board finds it is not sufficiently developed to permit a decision on the merits at the present time.  See Bernard, 4 Vet. App. 384.  It is discussed further in the remand below.  


ORDER

The claim of service connection for an acquired psychiatric disorder, including PTSD due to sexual assault, is reopened.  


REMAND

The record contains diagnoses of psychiatric disorders including PTSD and depression.  The Veteran has described being sexually assaulted prior to and during service.  The Board notes that there are records showing preservice, inservice, and post service treatment for mental health symptoms.  A contemporaneous examination is necessary as previous examinations have been called into question due to the Veteran's substance abuse.  Moreover, a new examination that addresses all the various psychiatric diagnoses and their etiologies is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall schedule the Veteran for a VA mental disorders examination, (to be conducted by a female, if possible), to ascertain the diagnosis and etiology of any acquired psychiatric disorders found, to include PTSD and/or depression and anxiety.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner is directed to answer the following:

A) Determine all of the Veteran's current psychiatric diagnoses. 

B) If the Veteran is diagnosed with PTSD, the VA examiner must determine if it is at least likely as not (50 percent or greater probability) due to her military service, to include her reported in-service sexual assault.  

C) If the Veteran is not diagnosed with PTSD then the VA examiner must reconcile that with the PTSD diagnoses of record, to the extent possible.  

D) For each diagnosed psychiatric disorder, to include major depression and anxiety, the examiner must opine whether such disorder is at least likely as not (50 percent or greater probability) related to the Veteran's period of active service.  

E) The examiner is also requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's behavioral problems exhibited during service were a manifestation of any of her currently diagnosed psychiatric disorders.  

In rendering an opinion, the VA examiner shall discuss all opinions of record; including the April 2009 VA examination report, the private nurse's February 2011 opinion, the April 2011 VA examination report, and the private licensed psychologist's report from October 2014.  A complete rationale for all opinions expressed is required.  

2.  The AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If the benefit sought remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


